Per Curiam.
The only issue presented is the adequacy of the award of the jury. Upon the printed record the infant would appear to have sustained no permanent injury and to have fully recovered his health six weeks following the injury. He continues to be a bright scholar after, as before the accident, skipping classes at school. The determination of the jury followed a three-day trial, during which the infant plaintiff was under then observation. The verdicts cannot be said to be against the weight of evidence.
The order should be reversed, with costs, and the verdicts reinstated.
Present — Finch, P. J., Merrell, McAvoy, Martin and Sherman, JJ.; McAvoy, J., taking no part.
Order reversed, with costs and disbursements, and verdicts reinstated.